Handy, J.,
delivered the opinion of the court.
The question in this case is, whether the plaintiff, as President of the Board of Trustees of Schools and School-lands, had such title to the sixteenth section in controversy, as to enable him to maintain an action to recover possession.
By the Act of Congress of March 3,1803, the sixteenth section of every township of lands thereby directed to be sold, is reserved for the support of schools within the township. And, by the Act of 19th May, 1852, the legislature of this State was authorized to sell and convey in fee simple, or to lease for a term of years, such' lands, and sales of such lands previously made, were by that act ratified. And the same provision was made by Act of 3d March, 1857.
By the Act of 1833, the legislature of this State authorized the trustees of school-lands, to lease the sixteenth sections for the term of ninety-nine years. Hutch. Code, 213, §§ 1 and 2. This was such a disposition of them as was recognized by the acts of Congress. The power of leasing thus granted, was for the purpose of enabling the trustees to receive the money arising therefrom, and to apply it to the benefit of schools. It was essential to the full enjoyment of these rights, that the trustees should have the right of possession of the premises, in order that possession might be delivered to the- lessee; for, if the premises were in adverse possession, the sum to be obtained for the lease would of course be diminished, and the full benefit of it be lost. Hence the right of possession, under the peculiar circumstances, passed to the trustees, in virtue of the power over the premises conferred upon them by law, and as an incident to that power.
Their right of possession has been recognized by this court in Phillips v. Burrus et al. 13 S. & M. 31; and the right of the State to control such lands, when there is no controversy between the State and the United States, has been sanctioned in Connell v. *533Woodard, 5 How. 672. This has been much strengthened by the acts of Congress above referred to, which have been passed since the latter case was decided.
Judgment reversed, and the cause remanded for a new trial.